Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, in ll. 23 “slot value” should be “a slot value” (e.g. see the instant specification at pg. 23, ll. 20).

As per claim 10, it has similar limitations as claim 1 and is objected to for the same rationale.

As per claim 18, it has similar limitations as claim 1 and is objected to for the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “wherein the…distribution” limitation recited in ll. 5-7, and the “combining…order” limitations recited in ll. 14-26 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. data processing system, processing modules, computing devices, computer-based device, processor, data bus, non-transitory computer-usable medium, computer code, computer-executable program) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The “retrieving…category” limitation recited in ll. 3-4, and the “retrieving…category” limitation recited in ll. 9-10 are extra-

As per claims 2-9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9 recite the same abstract idea of claim 1. Claims 2-9 recite additional mental processes (e.g. modifying and interlacing) and non-functional descriptive language (e.g. defining the conflicts, incompatible data value, media, multimedia parameter, and the interlacing). Therefore the aforementioned claims 2-9 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 10-20, they have similar limitations as claims 1-9 and are therefore rejected using the same rationale.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 10, 12-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Karaoguz et al. (US 2005/0108770) (hereinafter Karaoguz as provided by Applicant’s IDS dated 02/28/2020 and as previously cited).

As per claim 1, Karaoguz teaches a method for use in a data processing system including one or more processing modules of one or more computing devices, the method comprises: 
	retrieving, at the data processing system, a first set of multimedia content identifiers having a first sequential order and a first category ([0013] images, video, audio e.g. different multimedia categories and series of pictures e.g. sequential order; [0064]-[0066] indexing media e.g. sequential ordering, and different types of media e.g. categories), wherein each of the first set of multimedia content identifiers includes at least one multimedia parameter ([0059]-[0060] media content categories), wherein the first set of multimedia content identifiers is used to create a plurality of schedules for media distribution (fig. 1C and [0054] create different media schedules with different content categories and time slot orderings and [0017] and [0020] identify personal media content and broadcast media content and schedule both types of content);
	retrieving, at the data processing system, a second set of multimedia content identifiers having a second sequential order and a second category ([0013] images, video, audio e.g. different multimedia categories and series of pictures e.g. sequential order; [0064]-[0066] indexing media e.g. sequential ordering, and different types of media e.g. categories), wherein each of the second set of multimedia content identifiers includes at least one multimedia parameter ([0059]-[0060] media content categories and [0017] and [0020] identify personal media content and broadcast media content and schedule both types of content); 
	combining, by the data processing system, the first set and the second set of the multimedia content identifiers to produce at least a portion of a chronological scheduling order having a plurality of slot positions (fig. 1B-1C; [0052]; [0055]; [0060]; [0102] combine different media contents to arrive at a mixed media content schedule);
	determining, by the data processing system, whether one or more conflicts exist in the at least a portion of the chronological scheduling order ([0062]-[0063] determine that a scheduling conflict would exist);
	based on a determination that one or more conflicts exist in the at least a portion of the chronological scheduling order, exchanging, by the data processing system, a slot position of either of the one of the first set and the one of the second set with another corresponding one of either of the first set and the second set of the multimedia content identifiers based upon a predetermined number of slot value to resolve the conflict and to modify the at least the portion of the chronological scheduling order ([0062]-[0063] reschedule media contents in order to eliminate scheduling conflicts); and 
	producing, by the data processing system, a modified portion of the chronological scheduling order ([0062]-[0063] automatically reschedule media to eliminate conflicts thereby resulting in a produced rescheduled media schedule that is scheduled).

As per claim 3, Karaoguz further teaches the method of claim 1, wherein the one or more conflicts include at least one multimedia parameter of the second set having one or more incompatible data values, wherein an incompatible data value is a data value of at least one multimedia parameter of the second set having a different value than the same multimedia parameter of the first set ([0062]-[0063] different types of media are attempting to be scheduled within the same time slot).

As per claim 4, Karaoguz further teaches wherein the media comprises at least one of: video media; audio media; and music media (fig. 1B-1C different types of media).

As per claim 6, Karaoguz further teaches the method of claim 1, further comprising: modifying the first sequential order or the second sequential order of either of the first set and the second set based on the exchanging the position of either of the one of the first set and the second set of the multimedia content identifiers ([0062]-[0063] reschedule media contents in order to eliminate scheduling conflicts).

As per claim 7, Karaoguz further teaches wherein the combining the first set and the second set of the multimedia content identifiers includes interlacing the first set and the second set of the multimedia content identifiers (fig. 1B-1C; [0052]; [0055]; [0060]; [0102] combine different media contents to arrive at a mixed media content schedule).

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz as applied to claims 1, 10, and 18 respectively above in view of Smith (US 2005/0044254) (as previously cited).

As per claim 2, Karaoguz does not explicitly teach wherein the one or more conflicts include at least one multimedia parameter of the first set and the second set having substantially equivalent data values within a predetermined number of slot values of the at least the portion of the chronological scheduling order.

However, Smith teaches wherein the one or more conflicts include at least one multimedia parameter of the first set and the second set having substantially equivalent data values within a predetermined number of slot values of the at least the portion of the chronological scheduling order ([0072] determine a conflict exists if one or more tracks or artists are repetitive within a time period).

Smith and Karaoguz are both concerned with scheduling multimedia. Karaoguz teaches creating a mixed media schedule by combining different media schedules while Smith teaches determining that a media conflict exists if one or more tracks or artists are repetitive within a time period. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz in view of Smith because it would improve the user experience by ensuring that the music player does not become irritating by excessive repetition of the same track or artist.

As per claim 11, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz as applied to claim 1 above in view of De Bonet et al. (US 7,840,691) (hereinafter De Bonet as previously cited).

As per claim 5, Karaoguz further teaches wherein the at least one multimedia parameter is selected from a group including at least one of a theme, a category (fig. 1B-1C different types of media).

Karaoguz does not explicitly teach a twofer.

However, De Bonet teaches a twofer (col. 24, ll. 66-67 to col. 25, ll. 1-3).

De Bonet and Karaoguz are both concerned with multimedia scheduling. Karaoguz teaches creating a mixed media schedule by combining different media schedules while De Bonet teaches a twofer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz in view of De Bonet because it would save the user effort by allowing multiple songs of the same artist to be scheduled at one time.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz as applied to claims 7 and 15 above in view of Giacalone (US 2002/0023274) (as provided by Applicant’s IDS dated 02/28/2020 and as previously cited).

As per claim 8, Karaoguz does not explicitly teach wherein the interlacing is substantially random.

However, Giacalone teaches wherein the interlacing is substantially random ([0065]).

Giacalone and Karaoguz are both concerned with multimedia scheduling. Karaoguz teaches creating a mixed media schedule by combining different media schedules while Giacalone teaches randomly scheduling multimedia items. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz in view of Giacalone because it would improve the user’s experience by improving the chances that the same artist and/or song would not be repetitively played back-to-back or within a short period of time.

As per claim 9, Karaoguz does not explicitly teach wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship between a plurality of multimedia parameters.

However, Giacalone teaches wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship random scheduling i.e. predetermined relationship between the different multimedia).

Giacalone and Karaoguz are both concerned with multimedia scheduling. Karaoguz teaches creating a mixed media schedule by combining different media schedules while Giacalone teaches randomly scheduling multimedia items. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz in view of Giacalone because it would improve the user’s experience by improving the chances that the same artist and/or song would not be repetitively played back-to-back or within a short period of time.

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

Response to Arguments
All of Applicant's arguments have been fully considered. The following arguments are not persuasive. 

On pg. 9 of the Remarks Applicant cites, pg. 22, ll. 24-29 of the instant specification for support of “number of slot value” but nowhere in the aforementioned section of the specification 

In the Remarks on pg. 11 Applicant argues that the instant claims do not recite one of the enumerated types of abstract subject matter. The examiner respectfully disagrees. A human could readily perform the “wherein the…distribution” limitation recited in ll. 5-7 and the “combining…order” limitations recited in ll. 14-26 either mentally or via using pen and paper. In the event that there exists only one multimedia content identifier in the set having one multimedia parameter the human could create a schedule with the one multimedia content identifier. Next, the human could combine the first and second multimedia content identifiers into an initial schedule by simply mentally noting that the first multimedia content identifier is scheduled first and the second multimedia content identifier is scheduled second or vice versa. The human could then determine an existing conflict with the scheduling order by being notified of the conflict or simply recognizing a conflict based on following a rule or instruction. Finally, the human could simply re-order or re-schedule the two multimedia content identifiers to produce a different schedule than the initial schedule to resolve the conflict. Therefore, Applicant’s claims do indeed recite an abstract idea mental process and Applicant’s argument is rebutted.

On pg. 12 of the Remarks Applicant argues that the instant claims are not directed to a judicial exception to patent eligibility, and Applicant appears to contend that the instant claims are integrated into a practical application on pg. 13 of the Remarks. The examiner respectfully 

In the Remarks on pg. 17-18 Applicant argues that Karaoguz does not teach retrieving identifiers in sequential order. The examiner respectfully disagrees. Firstly it should be noted that the claimed “sequential order” is a broad phrase. The instant specification does not provide detail as to how to specifically interpret “sequential order”. Is the order sequential based on a time stamp of the content, the slot position, the slot value, or some other sequencing? Is the sequencing completed in ascending, descending, forward, reverse, or random ordering? Due to the broad scope of “sequential order” it is being interpreted as reading exactly on the order specified by the Karaoguz reference (e.g. see at least fig. 1B-C). More importantly, the claims are written to recite “a set of multimedia content identifiers” that “includes at least one multimedia parameter”. Given the broadest reasonable interpretation of the claim the 

On pg. 19 of the Remarks Applicant argues that Karaoguz does not each a scheduling order having a plurality of slot positions and exchanging slot positions based on a predetermined number of slot value. The examiner respectfully disagrees. Firstly, Karaoguz clearly teaches a multimedia schedule having a plurality of slot positions in at least fig. 1B-C illustrating the grid/table of slot positions. Secondly [0062]-[0063] of Karaoguz clearly teaches rescheduling program content to resolve scheduling conflicts wherein the rescheduling is equivalent to exchanging slot positions of the content. Finally, “based on a predetermined number of slot value” is a broad phrase. Does each slot position have a slot value? Is the exchanging done based on a singular value of a singular slot or based on the total number of slot values? Given the 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 21, 2021